Citation Nr: 0302954	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  98-19 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from August 1948 to July 
1952.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the regional office (RO) determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for PTSD.  In a 
July 2002 Supplemental Statement of the Case, the RO notified 
the veteran it had received new and material evidence to 
reopen the veteran's claim.  However, the RO continued its 
denial of service connection for PTSD.


FINDINGS OF FACT

1.  In a June 1996 rating decision that the veteran did not 
appeal, the RO disallowed the veteran's claim of entitlement 
to service connection for PTSD.

2.  Since the RO's June 1996 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1996 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's June 1996 rating decision and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).

The veteran contends that he has current disability from PTSD 
as a result of exposure to stressors during his active 
military service.  His claim for PTSD was denied in a June 
1996 rating decision which he did not appeal.  The RO's June 
1996 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302, 20.1103 (2002).  The claim can be 
reopened only with the submission of new and material 
evidence.

For the reasons and bases which are discussed below, the 
Board has determined that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for PTSD.

As defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

A slightly different definition of what constitutes new and 
material evidence has since been adopted, but the new 
definition does not apply to claims, such as the claim on 
appeal in this case, which were pending prior to August 30, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

The veteran's current claim for service connection for PTSD 
was filed in May 1998.  Effective November 7, 1996, 38 C.F.R. 
§  4.130, was revised to incorporate nomenclature based on 
the criteria in DSM-IV.  61 Fed. Reg. 52696 (1996).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV)).  It is the distressing event, rather 
than the mere presence in a "combat zone," that may 
constitute a valid stressor for the purposes of supporting a 
diagnosis of PTSD.  Cohen, at 142 (citing Zarycki v. Brown, 6 
Vet.  App.  91, 99 (1993)); Wood v. Derwinski, 1 Vet. App.  
190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  The only medical evidence 
that could provide such information would be those records 
compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

The veteran's service personnel records indicate that he had 
service in the United States Navy.  His record does not show, 
nor does he contend, that he was engaged in combat with enemy 
forces or that the stressors to which he claims he was 
exposed are combat related.  The Board finds that the veteran 
was not engaged in combat.  Nevertheless, the veteran may be 
entitled to service connection for PTSD if it is shown that 
he has the disorder and that the disorder is related to a 
stressor he experienced during his active military service.  

The veteran's service medical records do not show that he had 
complaints, diagnoses or treatment for a neuropsychiatric 
disorder.  He was hospitalized in a VA medical center in July 
1995 after having symptoms of jerking body movements.  The 
hospital summary contains a diagnosis of PTSD.  The discharge 
treatment plan included referral to an outpatient psychiatric 
clinic.

Service personnel records show that during part of his Navy 
service, the veteran was a corpsman.  In support of his 
claim, the veteran attributed his claimed PTSD to an incident 
in which his unit was participating in a landing operation 
exercise from sea and was mistakenly fired upon with live 
ammunition, causing him intense fear for his life.  He has 
also asserted that the stressors causing his current 
neuropsychiatric disability include his duties as an 
embalmer, his assisting in autopsies, working in a morgue 
handling bodies, and his witnessing the death of a patient 
during a X-ray procedure.

In the January 1996 rating decision in which the veteran's 
claim was denied, a RO decisionmaker reasoned that the 
stressors to which the veteran claimed he was exposed were 
not sufficient to support a diagnosis of PTSD.  In the June 
1996 rating decision, a RO decisionmaker denied the claim 
based on the lack of new and material evidence to reopen it.

Pursuant to his May 1998 request that his claim for service 
connection for PTSD be reopened, the RO obtained VA 
outpatient treatment records generated from January 1996 to 
August 1998, and from March 1999 to April 2000.  The RO also 
afforded the veteran a VA neuropsychiatric examination in 
March 1999, the report of which is contained in the claims 
file.  Some of such evidence suggests that the veteran has 
current disability from PTSD as a result of events in 
service.  Based on such evidence, the RO determined in July 
2002 that new and material evidence had been submitted to 
reopen the claim.

As noted above, in the July 2002 Supplemental Statement of 
the case, the RO determined that this claim for service 
connection order was reopened.  Nonetheless, the Board is 
under a legal duty in these situations to first determine if 
there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board also finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  The evidence submitted since the June 1996 
disallowance of the claim had not been previously considered 
by agency decisionmakers.  Further, as such evidence is 
probative of whether the veteran has current disability from 
PTSD that may be related to events he experienced in service, 
the new evidence is also material.  The Board concludes that 
the claim of entitlement to service connection for PTSD is 
reopened.

Now that this claim is reopened, the remaining question is 
entitlement to service connection for PTSD.  The Board is 
undertaking additional development on the issue of 
entitlement to service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for PTSD is 
reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

